Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Brian M. Duncan on 04/01/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 02/26/2021:
Claim 1 amend as follows:
 A fan screw for expansion of an upper jaw, the fan screw comprising: 
	two bodies connected by one driving screw and placed on opposite sides with respect to a sagittal plane[[,]]; 
	said bodies having a front side and a back side, wherein a longitudinal axis of said driving screw is perpendicular to said sagittal plane[[,]];
; 
	said longitudinal axis of said driving screw being at a predetermined distance from the lingual sides of said bodies; said predetermined distance being measured along a lingual direction parallel to said sagittal plane, such that the distance between the longitudinal axis of the driving screw and the upper sides of said bodies is greater than the distance between the upper and the lower sides of said bodies[[,]]; 
	said driving screw connecting said front sides of said bodies, said back sides of said bodies being connected with each other via a hinge having a hinge axis parallel to said sagittal plane[[,]]; 
wherein a bushing is fixed to a front part of each of said two bodies by C-shaped brackets projecting from said front part of said two bodies such that by rotating said driving screw about said longitudinal axis, said bodies rotate around said hinge and a divarication of said two bodies is adjusted[[,]];
	each of said C-shaped brackets having a wing bound to a base portion of a respective bushing and said wing is spaced from said lingual side of a respective body, said wing being connected to said lingual side of said respective body by a bend rear extension.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 5-24 are allowed. The art of record does not teach or render obvious a fan screw for expansion of an upper jaw, the fan screw including two bodies connected by one driving screw, the longitudinal axis of the driving screw being at a predetermined distance from the lingual sides of the bodies; the predetermined distance being measured along a lingual direction parallel to the sagittal plane, such that the distance between the longitudinal axis of the driving screw and the upper sides of the bodies is greater than the distance between the upper and the lower sides of the bodies; the back sides of the bodies being connected with each other via a hinge having a hinge axis parallel to the sagittal plane; a bushing is fixed to a front part of each of said two bodies by C-shaped brackets projecting from said front part of said two bodies such that by rotating said driving screw about the longitudinal axis and each of said C-shaped brackets having a wing bound to a base portion of a respective bushing and the wing is spaced from the lingual side of a respective body, the wing being connected to said lingual side of said respective body by a bend rear extension and in combination with limitations set forth in the claim(s).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772